Exhibit 10.19

[FORM OF AGREEMENT]

COMMUNITY BANKERS TRUST CORPORATION

2009 Stock Incentive Plan

Non-Qualified Stock Option Agreement

THIS AGREEMENT dated as of the                  day of
                                 20    , between COMMUNITY BANKERS TRUST
CORPORATION, a Virginia corporation (the “Company”), and
                                 (“Participant”), is made pursuant and subject
to the provisions of the Company’s 2009 Stock Incentive Plan (the “Plan”). All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.

1. Grant of Option. The Company hereby grants to Participant, on
                         , 20     (“Date of Grant”), subject to the terms and
conditions of the Plan and subject further to the terms and conditions of this
Agreement, the right and option (“Option”) to purchase
                                 (                ) whole shares of Common Stock
at the option price of $                 per share (“Option Price”), being not
less than Fair Market Value per share of Common Stock on the Date of Grant. This
Option shall be exercisable as hereafter provided. This Option is not intended
to be an incentive stock option under Section 422 of the Code.

2. Terms and Conditions. This Option is subject to the following terms and
conditions:

(a) Exercisability of Option. This Option shall be exercisable with respect to
25% of the shares subject to the Option on the first anniversary of the Date of
Grant; with respect to an additional 25% of the shares subject to the Option on
the second anniversary of the Date of Grant; with respect to an additional 25%
of the shares subject to the Option on the third anniversary of the Date of
Grant; and with respect to the remaining 25% of the shares subject to this
Option on the fourth anniversary of the Date of Grant. The preceding sentence to
the contrary notwithstanding, this Option shall become fully exercisable upon a
Change in Control.

(b) Expiration Date. This Option shall terminate on                          ,
20     (the “Expiration Date”). This Option may not be exercised on or after the
Expiration Date. Notwithstanding any other provision of this Agreement, the
exercisability and Expiration Date of this Option shall be subject to federal
and state regulation applicable to the Company, including requirements
identified in the Plan, which could have the effect of shortening the exercise
period of this Option.

(c) Exercise of Option. Except as provided in paragraphs 3 and 4, the Option is
exercisable, in whole or in part, with respect to the number of shares set forth
in paragraph (a) above. To the extent the Option becomes exercisable, it shall
continue to be exercisable until the earlier of termination of Participant’s
rights hereunder or until the

 

1



--------------------------------------------------------------------------------

Expiration Date. A partial exercise of the Option shall not affect Participant’s
right to exercise the Option with respect to the remaining shares, subject to
the conditions of the Plan and this Agreement.

(d) Method of Exercising and Payment for Shares. The Option shall be exercised
by written notice delivered to the attention of the Company’s Secretary at the
Company’s principal office in Glen Allen, Virginia. The written notice shall
specify the number of shares being acquired pursuant to the exercise of the
Option when the Option is being exercised in part in accordance with
subparagraph 2(c) hereof. The exercise date shall be the date such notice is
received by the Company. Such notice shall be accompanied by payment of the
option price in full for each share of Common Stock being acquired pursuant to
such exercise, in cash (United States dollars) or cash equivalent acceptable to
the Company, or, in whole or in part, through the surrender of previously
acquired shares of Common Stock at their fair market value on the exercise date.

(e) Cashless Exercise. To the extent permitted under the applicable laws and
regulations, at the request of Participant, the Company agrees to cooperate in a
“cashless exercise” of the Option. The cashless exercise shall be effected by
the Participant delivering to a securities broker instructions to exercise all
or part of the Option, including instructions to sell a sufficient number of
shares of Common Stock to cover the costs and expenses associated therewith.

(f) Nontransferability. The Option is nontransferable except by will or by the
laws of descent and distribution. During Participant’s lifetime, the Option may
be exercised only by Participant.

3. Exercise After Termination of Employment. Except as provided in paragraph 4,
in the event Participant ceases to be employed by the Company or any of its
subsidiaries prior to the Expiration Date, Participant may exercise this Option
with respect to all or part of the shares of Common Stock for which Participant
could have exercised this Option on the date of Participant’s termination of
employment with the Company and any of its subsidiaries at any time within 90
days from the date of such termination or during the remainder of the period
preceding the Expiration Date, whichever is shorter.

4. Exercise in the Event of Death or Disability. The Option shall be exercisable
with respect to all or part of the number of shares of Common Stock for which
Participant could have exercised this Option on the date of Participant’s death
or disability in the event that, prior to the Expiration Date, the Participant
dies or becomes permanently and totally disabled (as defined in Code
Section 22(e)(3)) while employed by the Company. In the event of death, the
Option may be exercised by Participant’s estate, or the person or persons to
whom Participant’s rights under the Option shall pass by will or the laws of
descent and distribution. The Option shall continue to be exercisable for
(i) the one year period beginning on the date the Participant dies or terminates
employment due to permanent and total disability, as the case may be, or
(ii) the remainder of the period preceding the Expiration Date, whichever is
shorter.

 

2



--------------------------------------------------------------------------------

5. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share, such
fraction shall be disregarded.

6. No Right to Continued Employment. This Option does not confer upon
Participant any right with respect to continuance of employment with the Company
or any of its subsidiaries, nor shall it interfere in any way with the right of
the Company or any of its subsidiaries to terminate Participant’s employment at
any time.

7. Investment Representation. Participant agrees that, unless shares issuable
under the Plan have been registered with the Securities and Exchange Commission,
all shares purchased by Participant hereunder will be purchased for investment
and not with a view to distribution or resale and until such registration,
certificates representing such shares may bear an appropriate legend to assure
compliance with applicable law and regulations.

8. Change in Capital Structure. The number of shares of Common Stock covered by
the Option, and the price per share thereof, shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or consolidation of shares or the payment of a
stock dividend (but only on the Common Stock), a stock split-up or any other
increase or decrease in the number of such shares effected without receipt of
cash or property or labor or services by the Company. Any such adjustment of an
outstanding Option must satisfy the requirements of Treasury Regulation
Section 1.424-1 and Code Section 409A and Treasury Regulations thereunder.

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware.

10. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

11. Participant Bound by Plan; Definitions. Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. Unless otherwise noted, defined terms used in this Agreement
have the same meaning as provided in the Plan.

12. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

13. Taxes. Participant shall make arrangements acceptable to the Company for the
satisfaction of income and employment tax withholding requirements attributable
to the exercise of this Option.

14. TARP Capital Purchase Program. Participant hereby acknowledges and agrees
that, for as long as the Company is a participant in and is subject to the
Troubled Asset Relief Program (“TARP”) rules and guidance, with debt or equity
held by the U.S. Department of the

 

3



--------------------------------------------------------------------------------

Treasury (the “Treasury”), the Company will be bound by the executive
compensation and corporate governance requirements of Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended, and any and all
implementing regulations or guidance issued by the Treasury. Participant further
agrees that, despite any contrary provision within this Agreement, the Company
shall have the right to modify, unilaterally and without Participant’s consent,
any of the provisions of this Agreement, if in the Company’s sole judgment the
modification is necessary to comply with the mandatory application of the
Treasury’s rules and guidance governing executive compensation of participants
of the TARP Capital Purchase Program, as such rules and guidance may be
supplemented or amended from time to time after the date of this Agreement. The
Company’s power under this paragraph to modify the provisions of this Agreement
shall expire when the Company is no longer a participant in and subject to the
TARP Capital Purchase Program rules and guidance.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

COMMUNITY BANKERS TRUST CORPORATION

By:

Date:

   

PARTICIPANT

 

Date:

   

 

4